DETAILED ACTION
Introduction
This Final Office Action is in response to the amendments and remarks filed on September 28, 2022, for the application with serial number 16/491,586.

Claims 1, 4-6, 8, 9, 11-13, and 15 are amended.
Claims 1-15 are pending.

Response to Remarks/Amendments
35 USC §112 Rejections
In light of the Applicant’s amendments, the rejection of the claims under 35 USC §112, fourth paragraph, are withdrawn.
35 USC §101 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Rajamani reference, cited in the rejections below.  All arguments remarks are moot in light of the newly cited reference.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the M execution groups" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 9 and 15 include a  similar deficiency.  The Examiner recommends amending the claims to recite “the M operation groups” to overcome the rejection.  
The dependent claims inherit the deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 2, 4, 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170063886 A1 to Muddu et al. (hereinafter ‘MUDDU’) in view of US 5857321 A to Rajamani et al. (hereinafter ‘RAJAMANI’).

Claim 1 (Currently Amended) 
MUDDU discloses a method for executing a machine learning model (MLM) on a field device (see ¶[0135]; components that include mobile devices, sensors, and Internet of Things devices), said method comprising: executing basic operations of the machine learning model (MLM) (see abstract; employ machine learning).
MUDDU does not specifically disclose, but RAJAMANI discloses, divided into M operation groups of basic operations according to a [sic] order of sequential execution of the M execution groups (see abstract; a neural network with one or more hidden neural layers that are coupled together in a feedforward structure) , wherein the machine learning model (MLM) comprises N operation nodes (see col 4, ln 39-65; signals are passed to neurons in each layer), wherein M < N and N > 3 (see abstract and col 5, ln 19-42 and Fig. 3; one or mode hidden neuron layers with neurons), wherein operation group m of the M operation groups comprises Zm unique operation nodes of the N operation nodes such that Zm is at least 1 (m = 1, ... , M), wherein                         
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        M
                                    
                                
                                
                                    Z
                                
                            
                        
                    m=N, and wherein said executing basic operations comprises executing all operations of each operation node of the N operation nodes according to the specified order of sequential execution of the M operation groups (see again abstract and col 5, ln 19-42 and Fig. 3; one or mode hidden neuron layers with neurons.  The layers are coupled together in a feedforward structure), 
MUDDU further discloses wherein basic operations of an operation group are executed while model parameters of a subsequent operation group are loaded (see abstract and ¶[0147], [0152], & [0161] and Fig, 3; the model includes a real-time analyzer and batch analyzer.  The batch analyzer receives historical event data from other analyzers and analyzes data in batch mode.  The real-time process path is configured to continuously monitor and analyze the data).
MUDDU discloses network security threat detection by user behavioral analysis that employs machine learning.  RAJAMANI discloses a feedforward neural network with multiple hidden layers comprised of neurons.  It would have been obvious to include the neural network as taught by RAJAMANI in the system executing the method of MUDDU with the motivation to employ machine learning for network security threat detection.

Claim 2 (Previously Presented) 
The combination MUDDU and RAJAMANI discloses the method according to claim 1.
MUDDU further discloses wherein the basic operations are executed depending on a precalculated set of execution configurations (see ¶[0144] and [0147]; the consumer controls configuration settings.  The real-time processing path is configured to monitor and analyze the data).

Claim 4 (Currently Amended) 
The combination MUDDU and RAJAMANI discloses the method according to claim 2.
MUDDU further discloses wherein the execution configuration comprises one or more of the following: a placement of the operation nodes of the machine learning model (MLM) into the operation groups of basic operations (see ¶[0339]; a first engine creates a model state, and a second engine uses that model with a second set of data), 
a sequence of execution of the operation nodes and/or the operation groups (see ¶[0284] and [0298]; a model type definition can configure a model training workflow), 
a selection of an amount of input and/or output batching to be performed between the operation nodes of the machine learning model (MLM) (see ¶[0226]; perform analytics on entity behaviors, which can be a certain volume of activities.  See also ¶[0361]; situational factors may include a volume of event data as a threshold as a criterion for outputting an indicator of an anomaly.  See also ¶[0635]; the entity profile is processed through a first anomaly model if the volume of data is above a threshold volume), 
a location on a non-volatile memory of the field device for model parameters corresponding to operation nodes on each operation group (see ¶[0207]; a configuration file may include a token that represents an IP address for an event.  The configuration file customizes data intake and preparation).

Claim 7 (Previously Presented) 
The combination MUDDU and RAJAMANI discloses the method according to claim 1.
MUDDU further discloses wherein the method is performed by at least one processing unit of the field device in real time (see abstract and ¶[0147], [0152], & [0161] and Fig, 3; the model includes a real-time analyzer and batch analyzer. The real-time process path is configured to continuously monitor and analyze the data).

Claim 8 (Currently Amended) 
The combination MUDDU and RAJAMANI discloses the method according to claim 1.
MUDDU further discloses wherein the machine learning model (MLM) comprises an artificial neural network, a convolutional neural network, (CNN), a recurrent neural network, (RNN), multilayer perceptrons, a decision tree model (see ¶[0277]; train a decision tree) and/or a random forest model (see ¶[0634]; an example model suitable for ensemble learning is Random Forest).

Claim 15 (Currently Amended) 
MUDDU discloses a computer program product, comprising (see ¶[0296]; model program logic).
a computer readable hardware storage device having computer readable program code stored therein (see ¶[0747]; a machine readable medium with instructions, said program code executable by a processor of a computer system to implement a method for executing a machine learning model (MLM) on a field device (see ¶[0135]; components that include mobile devices, sensors, and Internet of Things devices), said method comprising:
executing basic operations of the machine learning model (MLM) (see abstract; employ machine learning) 
MUDDU does not specifically disclose, but RAJAMANI discloses, divided into M operation groups of basic operations according to a [sic] order of sequential execution of the M execution groups (see abstract; a neural network with one or more hidden neural layers that are coupled together in a feedforward structure) , wherein the machine learning model (MLM) comprises N operation nodes (see col 4, ln 39-65; signals are passed to neurons in each layer), wherein M < N and N > 3 (see abstract and col 5, ln 19-42 and Fig. 3; one or mode hidden neuron layers with neurons), wherein operation group m of the M operation groups comprises Zm unique operation nodes of the N operation nodes such that Zm is at least 1 (m = 1, ... , M), wherein                         
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        M
                                    
                                
                                
                                    Z
                                
                            
                        
                    m=N, and wherein said executing basic operations comprises executing all operations of each operation node of the N operation nodes according to the specified order of sequential execution of the M operation groups (see again abstract and col 5, ln 19-42 and Fig. 3; one or mode hidden neuron layers with neurons.  The layers are coupled together in a feedforward structure), 
MUDDU further discloses wherein basic operations of an operation group are executed while model parameters of a subsequent operation group are loaded (see abstract and ¶[0147], [0152], & [0161] and Fig, 3; the model includes a real-time analyzer and batch analyzer.  The batch analyzer receives historical event data from other analyzers and analyzes data in batch mode.  The real-time process path is configured to continuously monitor and analyze the data).


Claim(s) 3, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170063886 A1 to MUDDU et al. in view of US 5857321 A to RAJAMANI et al. and US 20180191629 A1 to Biederman et al. (hereinafter ‘BIEDERMAN’).

Claim 3 (Previously Presented) 
The combination MUDDU and RAJAMANI discloses the method according to claim 1.
MUDDU further discloses wherein basic operations of an operation group are executed by at least one processing unit of the field device while model parameters of a subsequent operation group are loaded simultaneously (see abstract and ¶[0147], [0152], & [0161] and Fig, 3; the model includes a real-time analyzer and batch analyzer.  The batch analyzer receives historical event data from other analyzers and analyzes data in batch mode.  The real-time process path is configured to continuously monitor and analyze the data)
The combination MUDDU and RAJAMANI does not specifically disclose, but BIEDERMAN discloses, from a non-volatile memory unit of the field device into a main memory of the field device (see ¶[0024] and [0051]; use a main memory of a network interface device.  Offload tasks from the CPU to a network interface device to improve speed and streamline processing).
MUDDU discloses a modular workflow in a distributed computation system that uses machine learning to improve security across hardware components, including Internet of Things devices.  BIEDERMAN discloses use of a network interface device to offload tasks from a CPU that may include machine learning tasks and security algorithms (see ¶[0137]).  It would have been obvious to offload tasks as taught by BIEDERMAN in the system executing the method of MUDDU with the motivation to improve speed and streamline processing in a distributed computation system with internet of things devices (see BIEDERMAN ¶[0041] and [0137]).

Claim 6 (Currently Amended) 
The combination MUDDU and RAJAMANI discloses the method according to claim 1.
The combination MUDDU and RAJAMANI does not specifically disclose, but BIEDERMAN discloses, wherein the model parameters of a subsequent operation group are loaded into a main memory of the field device in response to load requests issued by a machine learning, (ML), program implementing the machine learning model (MLM) executed by a processing unit of the field device (see ¶[0024] and [0051]; use a main memory of a network interface device.  Offload tasks from the CPU to a network interface device to improve speed and streamline processing.  See also ¶[0027] and [0137]; an application specific integrated circuit may have a specific use for machine learning).
MUDDU discloses a modular workflow in a distributed computation system that uses machine learning to improve security across hardware components, including Internet of Things devices.  BIEDERMAN discloses use of a network interface device to offload tasks from a CPU that may include machine learning tasks and security algorithms (see ¶[0137]).  It would have been obvious to offload tasks as taught by BIEDERMAN in the system executing the method of MUDDU with the motivation to improve speed and streamline processing in a distributed computation system with internet of things devices (see BIEDERMAN ¶[0041] and [0137]).

Claim 9 (Currently Amended) 
MUDDU discloses a field device, comprising a memory unit (see ¶[0430]; a memory of the computer system) storing model parameters (see ¶[0223] and [0236]; weights of nodes)  of a machine learning model (MLM) (see abstract; employ machine learning) and a processing unit (see ¶[0743]; a computer system with one or more processors) adapted to execute basic operations of the machine learning model (MLM)  (see again abstract; employ machine learning).
MUDDU does not specifically disclose, but RAJAMANI discloses, divided into M operation groups of basic operations according to a [sic] order of sequential execution of the M execution groups (see abstract; a neural network with one or more hidden neural layers that are coupled together in a feedforward structure) , wherein the machine learning model (MLM) comprises N operation nodes (see col 4, ln 39-65; signals are passed to neurons in each layer), wherein M < N and N > 3 (see abstract and col 5, ln 19-42 and Fig. 3; one or mode hidden neuron layers with neurons), wherein operation group m of the M operation groups comprises Zm unique operation nodes of the N operation nodes such that Zm is at least 1 (m = 1, ... , M), wherein                         
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        M
                                    
                                
                                
                                    Z
                                
                            
                        
                    m=N, and wherein said executing basic operations comprises executing all operations of each operation node of the N operation nodes according to the specified order of sequential execution of the M operation groups (see again abstract and col 5, ln 19-42 and Fig. 3; one or mode hidden neuron layers with neurons.  The layers are coupled together in a feedforward structure), 
MUDDU further discloses wherein basic operations of an operation group are executed by the processing unit while model parameters of a subsequent operation group are loaded from the memory unit (see abstract and ¶[0147], [0152], & [0161] and Fig, 3; the model includes a real-time analyzer and batch analyzer.  The batch analyzer receives historical event data from other analyzers and analyzes data in batch mode.  The real-time process path is configured to continuously monitor and analyze the data).
MUDDU does not specifically disclose, but BIIDERMAN discloses, of the field device (see ¶[0024] and [0051]; use a main memory of a network interface device.  Offload tasks from the CPU to a network interface device to improve speed and streamline processing).
MUDDU discloses a modular workflow in a distributed computation system that uses machine learning to improve security across hardware components, including Internet of Things devices.  BIEDERMAN discloses use of a network interface device to offload tasks from a CPU that may include machine learning tasks and security algorithms (see ¶[0137]).  It would have been obvious to offload tasks as taught by BIEDERMAN in the system executing the method of MUDDU with the motivation to improve speed and streamline processing in a distributed computation system with internet of things devices (see BIEDERMAN ¶[0041] and [0137]).

Claim 10 (Previously Presented) 
The combination of MUDDU, RAJAMANI, and BIEDERMAN discloses the field device according to claim 9.
MUDDU further discloses wherein the processing unit is adapted to execute the basic operations depending on a precalculated set of execution configurations (see ¶[0144] and [0147]; the consumer controls configuration settings.  The real-time processing path is configured to monitor and analyze the data).

Claim 11 (Currently Amended) 
The combination of MUDDU, RAJAMANI, and BIEDERMAN discloses the field device according to claim 10.
MUDDU further discloses wherein the set of execution configurations comprises at least one of the following: a placement of the operation nodes of the machine learning model (MLM) into the operation groups of basic operations  (see abstract and ¶[0293]; include batch paths for detecting anomalies and threats.  Group and distribute model-specific process threads.  See also abstract; employ machine learning), 
a sequence of execution of the operation nodes and/or the operation groups (see ¶[0284] and [0298]; a model type definition can configure a model training workflow), 
a selection of an amount of input and/or output batching to be performed between the operation nodes of the machine learning model (MLM) (see ¶[0226]; perform analytics on entity behaviors, which can be a certain volume of activities.  See also ¶[0361]; situational factors may include a volume of event data as a threshold as a criterion for outputting an indicator of an anomaly.  See also ¶[0635]; the entity profile is processed through a first anomaly model if the volume of data is above a threshold volume), 
a location on a non-volatile memory unit of the field device for model parameters corresponding to operation nodes of each operation group (see ¶[0207]; a configuration file may include a token that represents an IP address for an event.  The configuration file customizes data intake and preparation).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170063886 A1 to MUDDU et al. and US 5857321 A to RAJAMANI et al. as applied to claims 1 and 2 above, and further in view of US 8296434 B1 to Miller et al. (hereinafter ‘MILLER’).

Claim 5 (Currently Amended) 
The combination MUDDU and RAJAMANI discloses the method according to claim 2.
The combination MUDDU and RAJAMANI does not specifically disclose, but MILLER discloses, wherein the set of execution configurations are precalculated on the basis of a graph topology of the machine learning model (MLM) including dependencies between the operation nodes of the machine learning model (MLM), one of an available program memory of the field device, an admissible execution latency, a load time for loading model parameters from a memory unit of the field device into a processing unit of the field device and an execution time of basic operations for each operation node of the machine learning model (MLM) on the field device (see col 3, ln 22-col 61 and col 9, ln 3-59; a load balancer that scales nodes based on a variety of factors, including operational metrics that include availability of nodes, latency, and memory utilization.  Performance characteristics include processor speed, memory available, and storage available.  See also col 10, ln 56-col 11, ln 65; network topology information is gathered, and a plurality of nodes is managed by a load balancer).
MUDDU discloses a modular workflow in a distributed computation system that uses machine learning to improve security across hardware components, including Internet of Things devices.  MILLER discloses dynamically scaling computing load balancing that uses a load balancing to balance functionality across nodes.  It would have been obvious to include the load balancing as taught by MILLER in the system executing the method of MUDDU with the motivation to provide an optimal workflow for a machine learning computation system.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170063886 A1 to MUDDU et al. in view of US 5857321 A to RAJAMANI et al. and US 20180191629 A1 to BIEDERMAN et al. as applied to claim 9 above, and further in view of US 20170286809 A1 to Pankanti et al. (hereinafter ‘PANKANTI’).

Claim 12 (Currently Amended) 
The combination of MUDDU, RAJAMANI, and BIEDERMAN discloses the field device according to claim 9.
The combination of MUDDU, RAJAMANI, and BIEDERMAN does not specifically disclose, but PANKANTI discloses, wherein the field device comprises a memory controller adapted to load model parameters of a subsequent operation group from the memory unit of the field device into a main memory the field device in response to received load requests issued by a machine learning, (ML), program implementing the machine learning model (MLM) and executed by a processing unit of the field device (see ¶[0025]-[0027]; a training splitter of a neural network with a memory controller coupled to a battery sensor or position sensor.).
MUDDU discloses a modular workflow in a distributed computation system that uses machine learning to improve security across hardware components, including Internet of Things devices.  PANKANTI discloses visual object recognition employing a neural network with a training splitter having a memory controller coupled to sensors.  It would have been obvious to include the memory controller coupled to sensors as taught by PANKANTI in the system executing the method of MUDDU with the motivation to employ a machine learning model across hardware components in an Internet of Things network.  

Claim 13 (Currently Amended) 
The combination of MUDDU, RAJAMANI, BIEDERMAN, and PANKANTI discloses the field device according to claim 12.
MUDDU further discloses wherein the memory unit storing model parameters of the machine learning, (ML), model is a non-volatile memory  (see abstract and ¶[0567]; In embodiments, either or both of these processes are performed in batch mode based on event data stored in a non-volatile storage facility.  The system employs machine learning)..

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170063886 A1 to MUDDU et al. in view of US 5857321 A to RAJAMANI et al. and US 20180191629 A1 to BIEDERMAN et al. as applied to claim 9 above, and further in view of US 20130198368 A1 to Patterson et al. (hereinafter ‘PATTERSON’).

Claim 14 (Previously Presented) 
The combination of MUDDU, RAJAMANI, and BIEDERMAN discloses the field device according to claim 9.
The combination of MUDDU and BIEDERMAN does not explicitly disclose, but PATTERSON discloses, wherein the field device comprises a programmable logic controller or a digital protection relay (see ¶[0029]; programmable logic controller in an industrial automation network).
MUDDU discloses a modular workflow in a distributed computation system that uses machine learning to improve security across hardware components, including Internet of Things devices.  PATTERSON discloses latency-based routing and load balancing in an industrial automation network that includes a programmable logic controller.  It would have been obvious to include the logic controller as taught by PATTERSON in the system executing the method of MUDDU with the motivation to manage hardware components that include industrial devices in an automation network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624